*146
By thi Court,

Ramsdell, J.
The part of the town Which it is proposed to alter is a street.
See. 6 of Act No. 189 of Session Laws of 1867, provides that “ any person owning any part of said town immediately adjoining that part which it is proposed to alter or vacate, may appear in opposition to such petition.” As the vacation of a portion of a street affects a whole street, this clause must be construed to give the right to appear in opposition to any property owner on the street. The narrow construction claimed by the counsel for the applicant would permit any person who chanced to own land upon opposite sides of a street, especially if he owned the entire of opposite blocks, to close up the street even though it be in the center of the town and its main tlmroughfare, and no one could defend against such an unjust proceeding.
Mr. Miller must be permitted to defend.
Counsel for the defendant then moved to dismiss the petition on the ground that notice of the application was not published in any newspaper as required by law.

By the Court.

Section 5 of same Act requires that notice of the pendency of the petition shall be given by publishing the same for 80 days in a newspaper printed in the county. It is admitted that there is no newspaper printed in the county; that there are two printed and published in the adjoining county of Grand Traverse, and that no notice was published in any newspaper. The fact that the applicant could not comply with the special law in this case, does not excuse him from complying with the general iaw governing legal advertisements; therefore he should have published the notice in one of the papers printed in the adjoining county.
The petition must be dismissed with costs.